829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis Watt LOCKLEAR, Petitioner-Appellant,v.Michael E. BUMGARDNER; Attorney General of the State ofNorth Carolina, Respondent-Appellee.
No. 86-6830
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided September 2, 1987.

Dennis Watt Locklear, appellant pro se.
Richard Norwood League, Office of the Attorney General, for Appellees.
Before MURNAGHAN, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Dennis W. Locklear, a North Carolina inmate, seeks to appeal the judgment of the district court dismissing his petition for habeas corpus relief brought pursuant to 28 U.S.C. Sec. 2254.  The district court entered final judgment in this case on November 10, 1986.  Locklear noted his appeal on December 11, 1986, thirty-one days after entry of judgment and one day later than the period prescribed by Fed.  R. App.  P. 4(a)(1).


2
Under Fed.  R. App.  P. 4(a)(1), an appeal must be noted within thirty days after entry of judgment.  Under Fed.  R. App.  P. 4(a)(5), a district court, 'upon a showing of excusable neglect or good cause, may extend the time for filing a notice of appeal upon motion filed not later than 30 days after the expiration [of the appeal period].'  Absent a request for extension of the appeal period, a notice of appeal filed in this second thirty-day period is untimely and ineffective to confer appellate jurisdiction.  Shah v. Hutto, 722 F.2d 1167 (4th Cir. 1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Although Locklear filed a motion to extend the appeal period, the motion was outside of the second thirty-day period.  Therefore this Court lacks jurisdiction to hear Locklear's appeal.


3
Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument and dismiss this case for lack of jurisdiction.


4
DISMISSED.